               Case 2:21-cv-00290-RSM Document 1 Filed 03/05/21 Page 1 of 9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   NORDSTROM, INC., a Washington                        NO.
17   corporation,
18                                                        COMPLAINT FOR DECLARATORY
19                       Plaintiff,                       RELIEF, BREACH OF CONTRACT,
20                                                        AND DAMAGES
21           v.
22                                                        JURY DEMAND
23   XL INSURANCE AMERICA, INC.; ACE
24   AMERICAN INSURANCE COMPANY;
25   AIG SPECIALTY INSURANCE
26   COMPANY; CONTINENTAL CASUALTY
27   COMPANY; and IRONSHORE SPECIALTY
28   INSURANCE COMPANY.
29
30                       Defendants.
31
32
33
34          Nordstrom, Inc. alleges for its Complaint as follows:
35
36                                         I. INTRODUCTION
37
38          1.1.    This is an insurance coverage dispute. It arises out of the unprecedented,
39
40   nationwide, and sustained period of civil unrest that was sparked by the tragic killing of George
41
42   Floyd at the hands of Minneapolis police officers on May 25, 2020. While most of the ensuing
43
44   protests were peaceful, a small percentage turned violent. As a result of this civil unrest,
45


     COMPLAINT FOR DECLARATORY RELIEF                                G O R DO N     600 University Street
     AND DAMAGES – JURY DEMAND - 1                                     T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
                 Case 2:21-cv-00290-RSM Document 1 Filed 03/05/21 Page 2 of 9




 1   Nordstrom stores nationwide suffered property damage, looting, and business interruption loss
 2
 3   estimated at almost $25 million.
 4
 5           1.2.    It is undisputed that Nordstrom’s property insurance policies cover the loss.
 6
 7   However, the insurers have refused to recognize that the civil unrest and resulting loss constitute
 8
 9   a single “Occurrence” within the meaning of the governing policy language. Instead, in a
10
11   transparent effort to keep most of the loss within Nordstrom’s deductible, the insurers claim that
12
13   each destructive event is a separate “Occurrence.” The insurers’ position is that Nordstrom’s
14
15   civil unrest loss does not constitute “a [l]oss or series of losses or several losses, which are
16
17   attributable directly or indirectly to one cause . . . or to one series of similar causes arising from a
18
19   single event . . . irrespective of the period of time or area over which such losses occur,” in the
20
21   language of most of the policies, or “any one loss . . . or series of losses arising out of one event,”
22
23   as provided in two of the policies. This position ignores the broad batching effect of the policy
24
25   language and the interrelated nature of the events that caused Nordstrom’s loss.
26
27           1.3.    Accordingly, in this action Nordstrom seeks:
28
29                   1.3.1. A declaration of the rights, duties, and liabilities of the parties under the
30
31   insurance policies issued to Nordstrom by defendants with respect to Nordstrom’s loss from the
32
33   nationwide civil unrest; and
34
35                   1.3.2. Damages for defendants’ breach of their contractual duties under the
36
37   policies.
38
39                                            II. THE PARTIES
40
41           2.1.    Plaintiff Nordstrom, Inc. Plaintiff Nordstrom, Inc. is a Washington corporation,
42
43   with its primary place of business in Seattle, Washington. Founded in 1901 in Seattle as a retail
44
45   shoe store, Nordstrom went on to become one of the leading U.S.-based fashion retailers. In

     COMPLAINT FOR DECLARATORY RELIEF                                  G O R DO N     600 University Street
     AND DAMAGES – JURY DEMAND - 2                                       T IL DE N    Suite 2915
                                                                        THOMAS        Seattle, WA 98101
                                                                       C O R DE L L   206.467.6477
               Case 2:21-cv-00290-RSM Document 1 Filed 03/05/21 Page 3 of 9




 1   addition to its robust online retail business, Nordstrom operates approximately 350 brick-and-
 2
 3   mortar retail stores in 40 U.S. states and Canada, employing more than 50,000 workers.
 4
 5          2.2.    Defendant XL Insurance America, Inc. Defendant XL Insurance America, Inc.
 6
 7   is a foreign corporation domiciled in Delaware, with its primary place of business in Stamford,
 8
 9   Connecticut.
10
11          2.3.    Defendant ACE American Insurance Company. Defendant ACE American
12
13   Insurance Company is a foreign corporation domiciled in Pennsylvania, with its primary place of
14
15   business in Philadelphia, Pennsylvania.
16
17          2.4.    Defendant AIG Specialty Insurance Company. Defendant AIG Specialty
18
19   Insurance Company is a foreign corporation domiciled in Illinois, with its primary place of
20
21   business in New York, New York.
22
23          2.5.    Defendant Continental Casualty Company. Defendant Continental Casualty
24
25   Company is a foreign corporation domiciled in Illinois, with its primary place of business in
26
27   Chicago, Illinois.
28
29          2.6.    Defendant Ironshore Specialty Insurance Company. Defendant Ironshore
30
31   Specialty Insurance Company is a foreign corporation domiciled in Arizona, with its primary
32
33   place of business in Boston, Massachusetts.
34
35                                III. JURISDICTION AND VENUE
36
37          3.1.    Subject Matter Jurisdiction. This Court has subject matter jurisdiction over
38
39   Nordstrom’s claims based on 28 U.S.C. § 1332(a). There is complete diversity between
40
41   Nordstrom and the defendant insurers and the amount in controversy is greater than $75,000.
42
43          3.2.    Subject Matter Jurisdiction. This Court also has subject matter jurisdiction
44
45   under 28 U.S.C. §§ 2201 and 2202. An actual controversy exists between the parties because the

     COMPLAINT FOR DECLARATORY RELIEF                               G O R DO N     600 University Street
     AND DAMAGES – JURY DEMAND - 3                                    T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
               Case 2:21-cv-00290-RSM Document 1 Filed 03/05/21 Page 4 of 9




 1   facts alleged show that there is a substantial controversy between Nordstrom and the defendant
 2
 3   insurers that warrants the issuance of a declaratory judgment.
 4
 5          3.3.    Personal Jurisdiction. This Court has personal jurisdiction over the parties.
 6
 7          3.4.    Venue. Venue is proper in this Court under 28 U.S.C. § 1391. A substantial part
 8
 9   of the events giving rise to the claim occurred in Seattle, Washington.
10
11                                  IV. FACTUAL BACKGROUND
12
13   A.     George Floyd’s Killing and the Resulting Nationwide Civil Unrest
14
15          4.1.    George Floyd was killed by Minneapolis police officers on May 25, 2020. His
16
17   death prompted a renewed examination and national discussion of systemic racism in American
18
19   society, as well as waves of protests around the country and the world. Nordstrom supports the
20
21   ideals of the Black Lives Matter movement and believes that tremendous change is needed to
22
23   address the issues facing Black people in our country today. Nordstrom has committed to strive
24
25   to be a positive force for change in every community it serves.
26
27          4.2.    George Floyd’s killing sparked a period of nationwide civil unrest unseen in this
28
29   country for a generation or more. The protests, most of which were peaceful demonstrations in
30
31   support of racial equity in policing, created an opportunity for some individuals to engage in
32
33   looting, property destruction, and arson. The unrest began on May 28, 2020 and continued for
34
35   several months.
36
37   B.     Nordstrom’s Response to the Nationwide Civil Unrest
38
39          4.3.    Nordstrom became aware of the risk of damage to its stores from civil unrest
40
41   shortly after the killing of George Floyd and immediately took action to ensure the safety and
42
43   security of its employees, customers, communities, and property. Nordstrom boarded up its
44
45   stores and reinforced displays, doors, and windows. It hired security guards to protect stores


     COMPLAINT FOR DECLARATORY RELIEF                                  G O R DO N     600 University Street
     AND DAMAGES – JURY DEMAND - 4                                       T IL DE N    Suite 2915
                                                                        THOMAS        Seattle, WA 98101
                                                                       C O R DE L L   206.467.6477
               Case 2:21-cv-00290-RSM Document 1 Filed 03/05/21 Page 5 of 9




 1   from damage and looting, set up remote video monitoring, and secured or removed high-end
 2
 3   merchandise.
 4
 5           4.4.    On May 31, 2020, Nordstrom closed all of its stores nationwide in the interest of
 6
 7   the safety and security of its employees, customers, communities, and property.
 8
 9   C.      Despite its Efforts, Nordstrom Sustained Significant Loss
10
11           4.5.    All of Nordstrom’s stores were impacted by the nationwide civil unrest, whether a
12
13   store was broken into, vandalized, closed, boarded up, or some combination thereof. As a result,
14
15   Nordstrom incurred significant property damage and business interruption loss. Nordstrom’s
16
17   ongoing calculations indicate that its loss will total nearly $25 million. This loss includes a
18
19   combination of property damage, looting, damage to merchandise, vandalism, damage to store
20
21   and restaurant fixtures, board-up costs, store closures and cleanup expenses, security costs, repair
22
23   costs, business interruption loss, and more.
24
25   D.      Insurance Policies at Issue
26
27           4.6.    For the period of December 1, 2019, to December 1, 2020, defendants sold all-
28
29   risk property insurance policies to Nordstrom (“the Policies”), covering direct physical loss or
30
31   damage to insured property occurring during the policy term. The Policies each provide
32
33   coverage for a fixed percentage of a $25 million quota-share layer of coverage over a $1 million
34
35   per-occurrence deductible.
36
37           4.7.    The XL Insurance America, ACE American Insurance Company, and Continental
38
39   Casualty Company Policies define “Occurrence” in relevant part as a “[l]oss, or a series of losses
40
41   or several losses, attributable directly or indirectly to one cause or disaster or to one series of
42
43   similar causes or disasters arising from a single event. All such losses are to be added together
44
45   and the total amount of such losses shall be treated as one occurrence, regardless of the period of


     COMPLAINT FOR DECLARATORY RELIEF                                  G O R DO N     600 University Street
     AND DAMAGES – JURY DEMAND - 5                                       T IL DE N    Suite 2915
                                                                        THOMAS        Seattle, WA 98101
                                                                       C O R DE L L   206.467.6477
               Case 2:21-cv-00290-RSM Document 1 Filed 03/05/21 Page 6 of 9




 1   time or area over which such losses occur.” The Policies contain coverages for, but not limited
 2
 3   to, protection and preservation of property and time element loss.
 4
 5           4.8.    The AIG Specialty Insurance Company and Ironshore Specialty Insurance
 6
 7   Company Policies define an “Occurrence” somewhat differently. In those Policies, “occurrence”
 8
 9   is defined as “any one loss, disaster, casualty, or series of losses, disasters, or casualties, arising
10
11   out of one event.” In the context of civil commotion, vandalism and malicious mischief, the
12
13   “one event” from which the “series of losses” flow “shall be construed to be all losses arising
14
15   during a continuous period of 72 hours.” Nordstrom has the right to choose when the 72-hour
16
17   period, and thus the “one event,” begins.
18
19   E.      Nordstrom’s Efforts to Obtain the Coverage to Which it is Entitled
20
21           4.9.    Nordstrom timely notified the defendant insurers of its loss on or about June 2,
22
23   2020.
24
25           4.10.   Nordstrom has thus far requested reimbursement from the insurers in the amount
26
27   of $20 million. It has provided documentary evidence of its loss, including supporting invoices
28
29   and proofs of payment, to defendants.
30
31           4.11.   Nordstrom has promptly responded to the insurers’ numerous additional requests
32
33   for information related to the nationwide civil unrest loss. The insurers currently have the
34
35   majority of Nordstrom’s claim information, including its proof and accounting of the loss.
36
37           4.12.   The insurers have paid Nordstrom only $4.7 million, including an unallocated
38
39   advance of $2 million.
40
41           4.13.   Although the insurers have not taken a formal position as to the number of
42
43   occurrences implicated by Nordstrom’s nationwide civil unrest claim, they have indicated they
44
45


     COMPLAINT FOR DECLARATORY RELIEF                                   G O R DO N     600 University Street
     AND DAMAGES – JURY DEMAND - 6                                        T IL DE N    Suite 2915
                                                                         THOMAS        Seattle, WA 98101
                                                                        C O R DE L L   206.467.6477
               Case 2:21-cv-00290-RSM Document 1 Filed 03/05/21 Page 7 of 9




 1   believe the claim involves multiple occurrences and, therefore, multiple $1 million per-
 2
 3   occurrence deductibles.
 4
 5          4.14.     Nordstrom’s nationwide civil unrest claim arises out of a single occurrence under
 6
 7   the Policies.
 8
 9          4.15.     All other conditions precedent to recovery under the Policies have been satisfied
10
11   or discharged.
12
13                         V. FIRST CLAIM: DECLARATORY JUDGMENT
14
15          5.1.      Incorporation by Reference. Nordstrom realleges the allegations of paragraphs
16
17   1.1 through 4.15 above.
18
19          5.2.      Duty to pay. Under the Policies, Defendants undertook to pay Nordstrom for
20
21   direct physical loss or damage to insured property occurring during the policy term.
22
23          5.3.      Breach of Duties under the Policies. Defendants have breached their duty to
24
25   pay by failing to fully reimburse Nordstrom for its nationwide civil unrest loss in response to
26
27   Nordstrom’s tender and by failing and refusing to acknowledge that Nordstrom’s loss is the
28
29   result of a single occurrence and within Defendants’ duty to pay under the Policies.
30
31          5.4.      Actual Controversy. An actual controversy of a justiciable nature presently
32
33   exists between Nordstrom and Defendants regarding the proper construction of the Policies and
34
35   the rights and obligations of the parties with respect to this claim. Issuance of declaratory relief
36
37   by this Court will terminate the existing and any future controversies between the parties.
38
39          5.5.      Relief Sought. Nordstrom asks the Court to declare that the nationwide civil
40
41   unrest that followed George Floyd’s killing constitutes a single “occurrence” under each of
42
43   Defendants’ Policies.
44
45


     COMPLAINT FOR DECLARATORY RELIEF                                 G O R DO N     600 University Street
     AND DAMAGES – JURY DEMAND - 7                                      T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
                Case 2:21-cv-00290-RSM Document 1 Filed 03/05/21 Page 8 of 9




 1                         VI. SECOND CLAIM: BREACH OF CONTRACT
 2
 3           6.1.    Incorporation by reference. Nordstrom realleges the allegations of paragraphs
 4
 5   1.1 through 5.5 above.
 6
 7           6.2.    Breach of Contract. Defendants have failed and refused to: (1) fully reimburse
 8
 9   Nordstrom for its covered loss; and (2) acknowledge that Nordstrom’s loss constitutes a single
10
11   covered occurrence under the Policies.
12
13           6.3.    Damages. As a direct and proximate result of the breaches of these insurance
14
15   contracts, Nordstrom has been deprived of the benefits of its insurance coverage with respect to
16
17   its nationwide civil unrest claim.
18
19           6.4.    Additional Damages. As another direct and proximate result of defendants’
20
21   breaches of their Policies, Nordstrom has been forced to incur attorney’s fees and other expenses
22
23   in order to prosecute this action.
24
25                                           VII. JURY DEMAND
26
27           7.1.    Pursuant to Federal Rule of Civil Procedure 38, Nordstrom demands a jury on all
28
29   issues so triable.
30
31                                        VIII. PRAYER FOR RELIEF
32
33           Nordstrom prays for the following relief:
34
35           8.1.    Declaratory Judgment. A declaratory judgment in favor of Nordstrom that:
36
37   (1) it is entitled to coverage under each of the Policies; (2) Nordstrom’s nationwide civil unrest
38
39   loss is the result of one occurrence; and (3) a single $1 million deductible applies to Nordstrom’s
40
41   loss.
42
43           8.2.    Money Damages. For money damages, in an amount to be proved at trial,
44
45   together with pre-judgment and post-judgment interest.

     COMPLAINT FOR DECLARATORY RELIEF                                G O R DO N     600 University Street
     AND DAMAGES – JURY DEMAND - 8                                     T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
               Case 2:21-cv-00290-RSM Document 1 Filed 03/05/21 Page 9 of 9




 1          8.3.      Attorney’s Fees and Costs of Suit. For reasonable attorney’s fees and costs,
 2
 3   including, without limitation, actual attorney’s fees pursuant to Olympic Steamship Co. v.
 4
 5   Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d 673 (1991).
 6
 7          8.4.      Other Relief. For such other and further relief as the Court deems just, proper,
 8
 9   and equitable.
10
11          DATED this 5th day of March, 2021.
12
13                                                  GORDON TILDEN THOMAS & CORDELL LLP
14                                                  Attorneys for Plaintiff
15
16                                                  By: s/ Franklin D. Cordell
17                                                      Franklin D. Cordell, WSBA #26392
18                                                      fcordell@gordontilden.com
19
20                                                  By: s/ Michael Rosenberger
21                                                      Michael Rosenberger, WSBA #17730
22                                                      mrosenberger@gordontilden.com
23
24                                                  By: s/ Guinevere Becker Bogusz
25                                                       Guinevere Becker Bogusz, WSBA #52937
26                                                       gbogusz@gordontilden.com
27
28                                                  600 University Street, Suite 2915
29                                                  Seattle, Washington 98101
30                                                  206.467.6477
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     COMPLAINT FOR DECLARATORY RELIEF                                G O R DO N     600 University Street
     AND DAMAGES – JURY DEMAND - 9                                     T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
